Exhibit 10.46

 

 

LOGO [g529462dsp034a.jpg]

 

[DATE]                    

To: [FIRST NAME] [LAST NAME]

Teva Global ID: [●]

Subject: 2017 Annual Bonus Plan

Dear [FIRST NAME],

I am pleased to inform you that your eligibility for annual cash bonus for 2017
will be based on the following scheme:

 

 

LOGO [g529462dsp034b.jpg]

Glossary:

 

A. Eligible Base Salary

Your Annual Base Salary (ABS)

 

B. Target Bonus

100% of the Eligible Base Salary

 

C. Performance Factor

Teva’s performance against pre-defined goals, comprised of 60% Teva’s overall
KPIs, 20% BU KPIs and 20% Individual Performance Objectives

 

D. Bonus Payout

In the range of 0% to 200% of Eligible Base Salary, as demonstrated in the
following table and graph:

 

Level of Achievement of Objectives(1)

  

% Achievement of Objectives

  

Potential Annual Cash Incentive as a %

of Annual Base Salary

Threshold

   85% and below    No annual cash bonus payment

Target

   100%    100%

Maximum

   120% and above    200%

 

  (1) Payouts for performance between the threshold and target are determined
linearly based on a straight line interpolation of the applicable payout range
(6.67% for each percentile change in performance). Payouts for performance
between the target and maximum are determined linearly based on a straight line
interpolation of the applicable payout range (5% for each percentile change in
performance).



--------------------------------------------------------------------------------

LOGO [g529462dsp035a.jpg]

 

 

LOGO [g529462dsp035b.jpg]

Notes:

 

  •   All components shall be calculated on a prorated basis (for example the
Eligible Base Salary in case of working less than a full year or salary change,
and the Performance Factor in case of change in BU)

 

  •   The annual cash bonus is, and shall remain, subject to continued
employment at the date of payout, to company’s policies, including with respect
to claw back, and to any applicable law

 

  •   The Eligible Base Salary shall not include any statutory allowances,
benefits or perquisites

 

  •   Teva reserves the right to amend or discontinue the plan at any time

I would like to take this opportunity to thank you for your continued dedication
and efforts towards Teva’s success.

 

Sincerely, Dr. Yitzhak Peterburg Interim President and Chief Executive Officer